IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


E. O'REAN FIEDLER,                          : No. 301 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
PATTI S. SPENCER,                           :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.